Case: 14-60355      Document: 00512883627         Page: 1    Date Filed: 12/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 14-60355                           December 29, 2014
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

ANTHONY J. SANTANGELO, JR., Co-Executor of the Estate of Natalie
Santangelo, Deceased; JUNE LENOIR, Co-Executor of the Estate of Natalie
Santangelo, Deceased,

               Plaintiffs - Appellants

v.

UNITED STATES OF AMERICA,

               Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:12-CV-71


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In this tax dispute, the appellants challenge the district court’s
determination that certain stock proceeds were received in 2006 under the
“constructive receipt” doctrine. We have considered the briefs, the record on
appeal, and all relevant law, and we conclude that the district court’s judgment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60355    Document: 00512883627     Page: 2   Date Filed: 12/29/2014



                                 No. 14-60355
should be affirmed essentially for the reasons articulated in the court’s opinion
on summary judgment. We agree with the district court that the appellants
have not shown a “substantial limitation” on receipt of the stock proceeds when
they first became available in 2006.
      AFFIRMED.




                                       2